Order is unanimously modified on the law and in the exercise of discretion, without costs, to the extent of limiting the examination of plaintiff, insofar as it relates to the issues raised by the allegations of the second counterclaim, to the alleged failure of plaintiff “ to offer such other evenings first to the party of the second part [defendant] before offering such evenings to members of the party of the second part individually.” The above-quoted portion is the language of the contract between the parties, is explicitly pleaded and therefore serves to narrow the scope of the examination under defendant’s further allegation that plaintiff rented the hall to “ divers other persons.” The second counterclaim must depend on defendant’s proof that in violation of contract plaintiff rented the premises to individual members of defendant corporation. The order, as so modified, is affirmed. Settle order. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Bastow, JJ.